UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1309


RODERICK JERMAINE HALL,

                    Plaintiff - Appellant,

             v.

SPRINT CORPORATION, d/b/a Sprint,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00024-RJC-DSC)


Submitted: July 10, 2018                                          Decided: July 19, 2018


Before MOTZ, TRAXLER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roderick Jermaine Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roderick Jermaine Hall appeals the district court’s order dismissing his civil

action under 28 U.S.C. § 1915(e)(2)(B)(i), (ii) (2012). On appeal, we confine our review

to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hall’s

informal brief does not challenge the bases for the district court’s disposition, Hall has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2